DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment dated 09/23/2021, in which claim 1 was amended, claim 12 was added, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation "the temperature of individual heating zones of the heater" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this Action, the above limitation of claim 1 will be interpreted and examined as -- temperatures of individual heating zones of the heater--.

Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4 and 12 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Iwanaga et al. (US Pub. 20090254226).
Regarding claim 1, Iwanaga et al. discloses in Fig. 4-Fig. 5, Fig. 10-Fig. 12 and Fig. 17, Abstract, paragraph [0087]-[0111] an apparatus comprising: 
a chamber ; 
a substrate support [61] disposed in the chamber; 
a heater [65] disposed in the substrate support [61], the heater [65] comprising a plurality of heating zones [63a-e][Fig. 4 and Fig. 5, paragraph [0088]]; 
at least one temperature sensor [66] that detects a temperature of a first heating zone of the heater [65] among the plurality of heating zones [63a-e][Fig. 5 and paragraph [0089]]; and 
a controller [90 and 67] that adjusts temperatures of individual heating zones of the heater [65] from among the plurality of heating zones of the heater based on the 
[Iwanaga et al. discloses in paragraph [0107], temperature of the heating plate is measured by detecting temperature of individual heating zones [63a-63e]. Then the temperature of the regions within wafer is estimated by the temperature estimate program. Iwanaga et al. previously discloses in paragraph [0106] how the temperature of the regions within wafer is estimated by the temperature estimate program: “a temperature estimation program to estimate the temperatures of the wafer W mounted on the heating plate 63 from the temperatures of the heating plate 63 itself.” Thus, the temperatures of the wafer W is estimated using the detected temperature of individual heating zones.  
Iwanaga et al. discloses in paragraph [0100], correlations can be obtained for each of the regions of the heating plate and are used to calculate corresponding correction values. 
Iwanaga et al. discloses in paragraph [0103] that “after the correction values are calculated, the correction values are outputted, for example, to the heater controller 67, and the existing values of the temperature setting parameters a and b are changed by the temperature setting parameter change program P4 (Step S6 in FIG. 12). Thus, the temperature settings in the regions 63a to 63e in the heat processing period H for the wafer W are adjusted.”


Regarding claim 2, Iwanaga et al. further discloses in Fig. 5 wherein the plurality of heating zones [63a-e] comprises at least four heating zones.

Regarding claim 3, Iwanaga et al. further discloses in Fig. 5 wherein the at least one temperature sensor [66] is disposed on the first heating zone.

Regarding claim 4, Iwanaga et al. further discloses in Fig. 10 and Fig. 17, paragraph [0098]-[0100] 
a storage unit [123, 124] for storing the plurality of correction values.

Regarding claim 12, Iwanaga et al. discloses in Fig. 4-Fig. 5, Fig. 10-Fig. 12 and Fig. 17, Abstract, paragraph [0087]-[0111] an apparatus comprising: 
a chamber ; 
a substrate support [61] disposed in the chamber; 
a heater [65] disposed in the substrate support [61], the heater [65] comprising a plurality of heating zones [63a-e][Fig. 4 and Fig. 5, paragraph [0088]]; 

a controller [90 and 67] configured to individually adjust temperatures of the first heating zone [63a] and heating zones [63b-63e] other than the first heating zone [63a] from among the plurality of heating zones [63a-63e], based on a temperature detected by the at least one temperature sensor [66], and a plurality of correction values, each correction value of the plurality of correction values being associated with a corresponding heating zone [63b-63e] other than the first heating zone [63a] from among the plurality of heating zones [Fig. 10-Fig. 12, paragraph [0100], paragraph [0103], lines 9-20, paragraph [0106]-[0107]].
[Iwanaga et al. discloses in paragraph [0107], temperature of the heating plate is measured by detecting temperature of individual heating zones [63a-63e]. Then the temperature of the regions within wafer is estimated by the temperature estimate program. Iwanaga et al. previously discloses in paragraph [0106] how the temperature of the regions within wafer is estimated by the temperature estimate program: “a temperature estimation program to estimate the temperatures of the wafer W mounted on the heating plate 63 from the temperatures of the heating plate 63 itself.” Thus, the temperatures of the wafer W is estimated using the detected temperature of individual heating zones.  
Iwanaga et al. discloses in paragraph [0100], correlations can be obtained for each of the regions of the heating plate and are used to calculate corresponding correction values. 

Consequently, Iwanaga et al. discloses a controller configured to individually adjust temperatures of the first heating zone and heating zones other than the first heating zone from among the plurality of heating zones, based on a temperature detected by the at least one temperature sensor, and a plurality of correction values, each correction value of the plurality of correction values being associated with a corresponding heating zone other than the first heating zone from among the plurality of heating zones].

Claims 1-4 and 12 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Tadokoro et al. (US Pub. 20070272680)
Regarding claim 1, Tadokoro et al. discloses in Fig. 4, Fig. 6- Fig. 9, Fig. 13-17 an apparatus comprising: 
a chamber [120]; 
a substrate support [161] disposed in the chamber; 
a heater [141] disposed in the substrate support [161], the heater [141] comprising a plurality of heating zones [R1-R5][paragraph [0050]]; 

a controller [190 and 142] that adjusts the temperature of individual heating zones of the heater [141] from among the plurality of heating zones of the heater [141] based on the detected temperature of the first heating zone and a plurality of correction values, each correction value of the plurality of correction values being associated with a corresponding heating zone from among the individual heating zones [Fig. 15, paragraph [0051], [0070]-[0076]].

Regarding claim 2, Tadokoro et al. further discloses in Fig. 7 wherein the plurality of heating zones [R1-R5] comprises at least four heating zones.

Regarding claim 3, Tadokoro et al. further discloses in Fig. 7 wherein the at least one temperature sensor [145] is disposed on the first heating zone [R1].

Regarding claim 4, Tadokoro et al. further discloses in Fig. 8, paragraph [0062]-[0064] 
a storage unit [202 and 203] for storing the plurality of correction values.

Regarding claim 12, Tadokoro et al. discloses in in Fig. 4, Fig. 6- Fig. 9, Fig. 13-17 an apparatus comprising: 
a chamber [120]; 

a heater [140] disposed in the substrate support [161], the heater [140] comprising a plurality of heating zones [R1-R5][paragraph [0050]]; 
at least one temperature sensor [145] attached to the heater [140] within a first heating zone among the plurality of heating zones [R1-R5][paragraph [0052]]; and 
a controller [190 and 142] configured to individually adjust temperatures of the first heating zone [R1] and heating zones [R1-R5] other than the first heating zone [R1] from among the plurality of heating zones [R1-R5], based on a temperature detected by the at least one temperature sensor [145], and a plurality of correction values, each correction value of the plurality of correction values being associated with a corresponding heating zone [R2-R5] other than the first heating zone [R1] from among the plurality of heating zones [Fig. 15, paragraph [0051], [0069]-[0076]].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwanaga et al. (US Pub. 20090254226) as applied to claims 1 and 4 above 

wherein the storage unit [123, 124] stores a correlation between a preset temperature of each heating zone and an input power value applied to each heating zone, 
wherein the controller [90 and 67] is configured to: 
determine the preset temperature of the first heating zone based on the detected temperature; 
determine the preset temperature of each of the remaining heating zones based on the associated correction value and the detected temperature; and 
determine an input power value to be applied to each heating zone based on the determined preset temperature and a correlation between the preset temperature of each heating zone and the input power value to be applied to each heating zone.
[Iwanaga et al. discloses that the storage part 123 and 124 store correction values for temperature adjustment of the heating plate calculated after detecting the temperatures in each of the heating plate zone and then the temperature settings in each of the heating plate zone can be determined and/or adjusted. Iwanaga et al. discloses that the controller adjust the temperature settings of each of the heating plate zone by adjusting the amount of power that individually fed to each of the heating plate region]
It is known that Power = Current times Voltage. Thus, it would be obvious to one skill in the art that the amount of power can be adjusted by adjusting the current or 
Consequent, it would be obvious to one skill to modify Iwanaga et al. to include wherein the storage unit stores a correlation between a preset temperature of each heating zone and an input current value applied to each heating zone, wherein the controller is configured to: determine an input current value to be applied to each heating zone based on the determined preset temperature and a correlation between the preset temperature of each heating zone and the input current value to be applied to each heating zone to achieve desired temperature setting of the heater and thus achieve desired temperature uniformity of the wafer to be heated.

Claims 7-8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwanaga et al. (US Pub. 20090254226) in view of Shirakawa et al. (US Pat. 6229116) and Yoshioka et al. (US Pub. 20080170969) as applied to claims 6 and 10 above and further in view of Tanaka et al. (US Pub. 20060173646)
Regarding claims 7 and 11, Iwanaga et al. and Shirakawa et al. fails to disclose 
wherein each correction value further includes a second correction value for correcting deviations from the preset temperature of the corresponding heating zone due to interference from adjacent heating zones.
Tanaka et al. discloses in paragraph [0017]-[0018], [0035], [0044]
Temperature control method includes a correction value for correcting deviations from the preset temperature of the corresponding heating zone due to interference from adjacent heating zones so that the targeted temperature and the desired temperature 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Tanaka et al. into the method of Iwanaga et al. and Shirakawa et al. to include wherein each correction value further includes a second correction value for correcting deviations from the preset temperature of the corresponding heating zone due to interference from adjacent heating zones. The ordinary artisan would have been motivated to modify Iwanaga et al. and Shirakawa et al. in the above manner for the purpose of enabling the targeted temperature and the desired temperature to be more easily adjusted and the desired temperature profile to be more accurately achieved without making adjustments in the trial-and error approach. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 8, Iwanaga et al. fails to disclose 
wherein the heating zones are concentrically disposed.
Shirakawa et al. discloses in Fig. 7 and Fig. 9
wherein the heating zones [Z1-Z5] are concentrically disposed.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Shirakawa et al. into the method of Iwanaga et al. to include wherein the heating zones are concentrically disposed. The ordinary KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwanaga et al. (US Pub. 20090254226) as applied to claims 5 and 9 above in view of Shirakawa et al. (US Pat. 6229116) and Yoshioka et al. (US Pub. 20080170969).
Regarding claims 6 and 10, Iwanaga et al. discloses 
wherein the substrate support [61] includes a stage [80-83] and a chuck [63] disposed on the stage [80-83];
 the heater [65] is disposed in or near the chuck [63].
Iwanaga et al. fails to disclose
the chuck is an electrostatic chuck; and 
Yoshioka et al. discloses in Fig. 1, Fig. 2A paragraph [0048]-[0049], paragraph [0051], lines 17-20 
the chuck [123] is an electrostatic chuck.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Yoshioka et al. into the method of Iwanaga et al. to include wherein the chuck [123] is an electrostatic chuck. The ordinary artisan would have been motivated to modify Iwanaga et al. in the above manner for the 
Iwanaga et al. and Yoshioka et al. fails to disclose
each correction value includes a first correction value for correcting deviations in the surface temperature of the electrostatic chuck from the preset temperature of the corresponding heating zone.
Shirakawa et al. discloses in Fig. 7-Fig. 9, columns 2, 7-9
each correction value includes a first correction value [delta T] for correcting deviations in the surface temperature [TS] of the chuck [58] from the preset temperature [T1-T5] of the corresponding heating zone.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Shirakawa et al. into the method of Iwanaga et al. and Yoshioka et al. to include each correction value includes a first correction value for correcting deviations in the surface temperature of the electrostatic chuck from the preset temperature of the corresponding heating zone. The ordinary artisan would have been motivated to modify Iwanaga et al. and Yoshioka et al. in the above manner for the purpose of enabling thermal condition of the chuck/heat plate to be accurately captured thus enable heat treatment to be applied to the substrate with high accuracy [column 2 of Shirakawa et al.].

Claims 7-8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwanaga et al. (US Pub. 20090254226) in view of Shirakawa et al. (US Pat. 6229116) and Yoshioka et al. (US Pub. 20080170969) as applied to claims 6 and 10 above and further in view of Tanaka et al. (US Pub. 20060173646)
Regarding claims 7 and 11, Iwanaga et al. and Shirakawa et al. fails to disclose 
wherein each correction value further includes a second correction value for correcting deviations from the preset temperature of the corresponding heating zone due to interference from adjacent heating zones.
Tanaka et al. discloses in paragraph [0017]-[0018], [0035], [0044]
Temperature control method includes a correction value for correcting deviations from the preset temperature of the corresponding heating zone due to interference from adjacent heating zones so that the targeted temperature and the desired temperature can be more easily adjusted and the desired temperature profile can be more accurately achieved and it’s unnecessary for an operator to make adjustments in the trial-and error approach.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Tanaka et al. into the method of Iwanaga et al. and Shirakawa et al. to include wherein each correction value further includes a second correction value for correcting deviations from the preset temperature of the corresponding heating zone due to interference from adjacent heating zones. The ordinary artisan would have been motivated to modify Iwanaga et al. and Shirakawa et al. in the above manner for the purpose of enabling the targeted temperature and the desired temperature to be more easily adjusted and the desired temperature profile to 

Regarding claim 8, Iwanaga et al. fails to disclose 
wherein the heating zones are concentrically disposed.
Shirakawa et al. discloses in Fig. 7 and Fig. 9
wherein the heating zones [Z1-Z5] are concentrically disposed.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Shirakawa et al. into the method of Iwanaga et al. to include wherein the heating zones are concentrically disposed. The ordinary artisan would have been motivated to modify Iwanaga et al. in the above manner for the purpose of providing suitable layout of the heat zones to achieve desired temperature profile. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 5 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tadokoro et al. (US Pub. 20070272680) as applied to claims 1 and 4 above
Regarding claims 5 and 9, Tadokoro et al. further discloses in Fig. 15, Fig. 17, paragraph [0051], [0062]-[0064], [0070]-[0080]

wherein the controller [190 and 142] is configured to: 
determine the preset temperature of the first heating zone based on the detected temperature; 
determine the preset temperature of each of the remaining heating zones based on the associated correction value and the detected temperature; and 
determine a heater output control value to be applied to each heating zone based on the determined preset temperature and a correlation between the preset temperature of each heating zone and the heater output control value to be applied to each heating zone.
Tadokoro et al. discloses that the controller adjust the temperature settings of each of the heating plate zone by adjusting the heating value of each of the heating plate region. Tadokoro et al. discloses that the heating value of each of the heating plate region obtained by power feeding. It is known that Power = Current times Voltage. Thus, it would be obvious to one skill in the art that the amount of power/the heating value can be adjusted by adjusting the current or adjusting the voltage. Absent unexpected results, it would have been obvious to try adjusting the current to yield a desired power supply to each of the heating plate zone.
Consequent, it would be obvious to one skill to modify Tadokoro et al. to include wherein the storage unit stores a correlation between a preset temperature of each heating zone and an input current value applied to each heating zone, wherein the .

Claims 6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tadokoro et al. (US Pub. 20070272680) as applied to claims 5 and 9 above in view of Shirakawa et al. (US Pat. 6229116) and Yoshioka et al. (US Pub. 20080170969).
Regarding claims 6 and 10, Tadokoro et al. discloses 
wherein the substrate support [161] includes a stage and a chuck [140] disposed on the stage [160 and 161a];
 the heater [141] is disposed in or near the chuck [140].
Tadokoro et al. fails to disclose
the chuck is an electrostatic chuck; and 
Yoshioka et al. discloses in Fig. 1, Fig. 2A paragraph [0048]-[0049], paragraph [0051], lines 17-20 
the chuck [123] is an electrostatic chuck.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Yoshioka et al. into the method of Tadokoro et al.  to include wherein the chuck is an electrostatic chuck. The ordinary artisan would have been motivated to modify Tadokoro et al. in the above manner for the purpose of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Tadokoro et al. and Yoshioka et al. fails to disclose
each correction value includes a first correction value for correcting deviations in the surface temperature of the electrostatic chuck from the preset temperature of the corresponding heating zone.
Shirakawa et al. discloses in Fig. 7-Fig. 9, columns 2, 7-9
each correction value includes a first correction value [delta T] for correcting deviations in the surface temperature [TS] of the chuck [58] from the preset temperature [T1-T5] of the corresponding heating zone.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Shirakawa et al. into the method of Tadokoro et al. and Yoshioka et al. to include each correction value includes a first correction value for correcting deviations in the surface temperature of the electrostatic chuck from the preset temperature of the corresponding heating zone. The ordinary artisan would have been motivated to modify Tadokoro et al. and Yoshioka et al. in the above manner for the purpose of enabling thermal condition of the chuck/heat plate to be accurately captured thus enable heat treatment to be applied to the substrate with high accuracy [column 2 of Shirakawa et al.].

Claims 7-8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tadokoro et al. (US Pub. 20070272680) in view of Shirakawa et al. (US Pat. 6229116) and Yoshioka et al. (US Pub. 20080170969) as applied to claims 6 and 10 above and further in view of Tanaka et al. (US Pub. 20060173646)
Regarding claims 7 and 11, Tadokoro et al. and Shirakawa et al. fails to disclose 
wherein each correction value further includes a second correction value for correcting deviations from the preset temperature of the corresponding heating zone due to interference from adjacent heating zones.
Tanaka et al. discloses in paragraph [0017]-[0018], [0035], [0044]
Temperature control method includes a correction value for correcting deviations from the preset temperature of the corresponding heating zone due to interference from adjacent heating zones so that the targeted temperature and the desired temperature can be more easily adjusted and the desired temperature profile can be more accurately achieved and it’s unnecessary for an operator to make adjustments in the trial-and error approach.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Tanaka et al. into the method of Tadokoro et al. and Shirakawa et al. to include wherein each correction value further includes a second correction value for correcting deviations from the preset temperature of the corresponding heating zone due to interference from adjacent heating zones. The ordinary artisan would have been motivated to modify Tadokoro et al. and Shirakawa et al. in the above manner for the purpose of enabling the targeted temperature and the desired temperature to be more easily adjusted and the desired temperature profile to 

Regarding claim 8, Tadokoro et al. fails to disclose 
wherein the heating zones are concentrically disposed.
Shirakawa et al. discloses in Fig. 7 and Fig. 9
wherein the heating zones [Z1-Z5] are concentrically disposed.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Shirakawa et al. into the method of Tadokoro et al. to include wherein the heating zones are concentrically disposed. The ordinary artisan would have been motivated to modify Tadokoro et al. in the above manner for the purpose of providing suitable layout of the heat zones to achieve desired temperature profile. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
09/23/2021 have been fully considered but they are not persuasive. As explained above, Iwanaga et al. discloses in paragraph [0107], temperature of the heating plate is measured by detecting temperature of individual heating zones [63a-63e]. Then the temperature of the regions within wafer is estimated by the temperature estimate program based on the detected temperatures to determine the correction values. Therefore, the correction values are calculated from the detected temperatures of individual heating zones.  
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822